FOR PUBLICATION

ATTORNEY FOR APPELLANT:                         ATTORNEY FOR APPELLEE:

ROBERT G. FORBES                                CHRIS M. TEAGLE
Forcum & Forbes LLP                             Muncie, Indiana
Hartford City, Indiana

                                                                      Jan 22 2015, 8:27 am



                             IN THE
                   COURT OF APPEALS OF INDIANA

BRIAN WEIGEL,                                   )
                                                )
      Appellant-Respondent,                     )
                                                )
             vs.                                )       No. 38A02-1404-DR-280
                                                )
APRIL WEIGEL,                                   )
                                                )
      Appellee-Petitioner.                      )



                         APPEAL FROM THE JAY CIRCUIT COURT
                           The Honorable Brian D. Hutchison, Judge
                                Cause No. 38C01-1302-DR-24



                                     January 22, 2015
                             OPINION - FOR PUBLICATION
SHARPNACK, Senior Judge
                              STATEMENT OF THE CASE

       Brian Weigel appeals the trial court’s valuation of his hoof trimming business upon

the dissolution of his marriage to April Weigel.

       We affirm.

                                          ISSUES

       Brian presents two issues for our review, which we restate as:

       I.     Whether the trial court erred in valuing Brian’s business.

       II.    Whether the trial court erred by ordering Brian to pay a portion of April’s
              business valuation fee.

                        FACTS AND PROCEDURAL HISTORY

       Brian and April were married July 16, 2005. During the marriage, Brian owned and

operated a hoof trimming business, called Weigel Hoof Trimming. The parties separated,

and on February 5, 2013, April filed a petition for dissolution of marriage. A final hearing

was held on March 10, 2014. On March 24, 2014, the trial court issued a decree of

dissolution which included the valuation of Brian’s hoof trimming business. Brian now

appeals.

                             DISCUSSION AND DECISION

                             I. VALUATION OF BUSINESS

       Brian contends that the trial court erred by admitting the testimony of April’s expert

witness, that the trial court improperly valued his hoof trimming business by including his

personal goodwill in the value, and that the trial court’s finding that he did not present


                                             2
evidence of a valuation of the business is not supported by the evidence. We will address

each argument in turn.

                             A. Testimony of Expert Witness

       At the final hearing, April called Tyson Stuckey, a certified public accountant and

certified evaluation analyst, to testify as to his valuations of Weigel Hoof Trimming. Brian

argues that the trial court erred by admitting Stuckey’s testimony and valuation report. He

asserts that Stuckey’s opinion as to the value of the business includes personal goodwill,

making the opinion irrelevant and inadmissible because personal goodwill must be

excluded from the value of a business in a marriage dissolution.

       The decision to admit or exclude evidence lies within the sound discretion of the

trial court, and we will not disturb the trial court’s decision absent a showing of an abuse

of that discretion. Strack and Van Til, Inc. v. Carter, 803 N.E.2d 666, 670 (Ind. Ct. App.

2004). The threshold for relevance is low. Evidence is relevant if “it has any tendency to

make a fact more or less probable than it would be without the evidence” and that “fact is

of consequence in determining the action.” Ind. Evidence Rule 401. Evidence of value is

relevant to the determination of the value of an asset. Here, Stuckey’s opinion as to the

value of Weigel Hoof Trimming, which value may include personal goodwill, was clearly

relevant to the issues involved in this case where a business is being valued for purposes

of a dissolution of marriage. Evidence of the personal goodwill value of a business is

properly considered in a dissolution action for purposes of Indiana Code §31-15-7-5(5) but

is not itself marital property and thus not subject to division. Yoon v. Yoon, 711 N.E.2d
1265, 1272 (Ind. 1999).

                                             3
       The trial court did not abuse its discretion in admitting Stuckey’s testimony.

                                      B. Valuation of Business

       As his second allegation of error concerning the valuation of Weigel Hoof

Trimming, Brian argues that the trial court’s finding as to the valuation of his business is

erroneous because the value includes an amount representing his personal goodwill. In its

decree, the trial court determined:

              [Brian]’s hoof trimming business is a marital asset. [April]’s expert
       has indicated that, depending on the valuation strategy employed, the
       business is worth between $45,300.00 and $184,000.00. The Court finds
       that, due to the fact that a significant portion of the business value is
       generated by the personal good will of [Brian], the lesser of the two
       valuations is more appropriate in this cause and the Court adopts said value
       herein. [Brian] did not present any evidence of a different valuation.

Appellant’s App. pp. 11-12.

       When the trial court enters findings of fact and conclusions of law, we apply a two-

tiered standard of review by first determining whether the evidence supports the findings

and then whether the findings support the judgment. In Re D.M.Y., 17 N.E.3d 272, 274

(Ind. 2014). The trial court’s findings and conclusions will be set aside only if they are

clearly erroneous. Fischer v. Heymann, 12 N.E.3d 867, 870 (Ind. 2014). Findings of fact

are clearly erroneous when the record lacks facts to support them either directly or

inferentially.   Id.   We neither reweigh the evidence nor assess witness credibility.

Perkinson v. Perkinson, 989 N.E.2d 758, 761 (Ind. 2013). We consider only the evidence

and reasonable inferences drawn therefrom that support the findings. Id.

       Further, we review a trial court’s valuation of an asset in a marriage dissolution for

an abuse of discretion. Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). There is no

                                              4
abuse of discretion where sufficient evidence and reasonable inferences support the trial

court’s valuation. Bingley v. Bingley, 935 N.E.2d 152, 154 (Ind. 2010). Further, it is a

factual issue to what extent, if any, the goodwill of a business is personal goodwill, which

is not a marital asset, and to what extent it is enterprise goodwill, which is a divisible

marital asset. Yoon, 711 N.E.2d at 1270.

       At the final hearing, Stuckey testified that he performed valuations of Weigel Hoof

Trimming using both an income analysis and a market analysis. Under the income

approach, he valued the business at $184,000. Tr. p. 20. Using the market approach, he

valued the business at $45,300. Id. at 21. Stuckey further testified that although goodwill

can be a component in both methods of valuation, he did not perform a breakdown and was

not aware of what the breakdown would be between enterprise goodwill and personal

goodwill in his valuations, and he provided no goodwill values at all. He also testified that

he was not aware of any particular value associated with the specific person that performs

the hoof trimming in this case (i.e., personal goodwill). In addition, the trial court heard

evidence from Brian that Weigel Hoof Trimming has no value other than the assets and

that the assets had debt associated with them.

       Brian argues that Stuckey’s testimony shows there is a personal goodwill

component in his appraisals which the trial court improperly failed to exclude from its

valuation. Actually, Stuckey testified there can be a goodwill component in the type of

valuations he performed, but he gave no indication if the goodwill was entirely enterprise

goodwill, entirely personal goodwill, or a combination of both. Further, if the goodwill

were a combination of enterprise and personal, he did not state what portion would be

                                             5
attributable to each type. Brian offered no evidence of an amount or percentage of the

business value attributable to personal goodwill. Thus, there was no evidence submitted

to the trial court that any of the valuations of Weigel Hoof Trimming were composed of

any value attributable to Brian’s personal goodwill, and, accordingly, no evidence

whatsoever as to what such a value might be. “The trial court cannot be expected to exclude

personal goodwill from the valuation of a business without any evidence of what would

constitute the excludable personal goodwill aspects of the business or any evidence of the

value of alleged personal goodwill. The burden of proving the value of marital assets is,

and should be, on the parties to the dissolution.” Houchens v. Boschert, 758 N.E.2d 585,

588 (Ind. Ct. App. 2001), trans. denied.          Therefore, no remand is required for

reconsideration of the valuation of Weigel Hoof Trimming. See Balicki v. Balicki, 837
N.E.2d 532, 536-37 (Ind. Ct. App. 2005) (holding that no remand required where there was

no evidence by any appraiser as to value of any personal goodwill in business), trans.

denied, and Houchens, 758 N.E.2d at 588-89 (declining to remand for reconsideration of

issue of personal goodwill in business where parties failed to present evidence to trial court

regarding value of any such goodwill).

       Because the parties presented no evidence of either the existence of personal

goodwill or a value associated with personal goodwill in the business, the evidence does

not support the trial court’s finding that “a significant portion of the business value is

generated by the personal good will of [Brian].” Appellant’s App. p. 12. However, this

error is harmless. The evidence, in the form of Stuckey’s expert testimony, supports the

portion of the court’s finding that assigns a value of $45,300 to Weigel Hoof Trimming.

                                              6
There is no abuse of discretion where the trial court’s valuation is within the range of values

supported by the evidence. Balicki, 837 N.E.2d at 536. Moreover, the trial court did not

use its finding concerning Brian’s personal goodwill as a basis for any other finding or for

any of its conclusions. A finding of fact is not prejudicial to a party unless it directly

supports a conclusion. In Re B.J., 879 N.E.2d 7, 20 (Ind. Ct. App. 2008), trans. denied.

Thus, the erroneous portion of the court’s finding regarding Brian’s personal goodwill is

harmless surplusage and, consequently, is not grounds for reversal.

                                    C. Lack of Evidence

       Finally, Brian asserts that the trial court’s finding that he did not present evidence

of a valuation of Weigel Hoof Trimming is not supported by the evidence. Brian essentially

testified at the final hearing that his business has a negative value. He stated that the

business has no value other than the assets, which have debt associated with them. In its

findings, the trial court stated that Brian did not present any evidence of a valuation

different from those submitted by April’s expert. The court’s statement that “[Brian] did

not present any evidence of a different valuation” came in the context of the court’s finding

that a “significant portion of the business value is generated by the personal good will of

[Brian]” in support of its choice of the lesser of the two values from Stuckey. Appellant’s

App. p. 12. The statement could be taken to mean that Brian did not present any evidence

of a different valuation of personal goodwill. In that sense, the court’s statement is correct.

Brian offered no evidence as to what portion of any value was attributable to personal

goodwill. Taken in a more literal sense, the court’s finding was incorrect, as Brian did

testify that the business had no value beyond that of the physical equipment. While the

                                              7
court’s finding is not supported by the evidence, it does not serve as a basis for any other

finding or for any of the court’s conclusions, and therefore is not prejudicial to Brian. See

In Re B.J., 879 N.E.2d at 20. Moreover, the valuation selected by the trial court was within

the range of values supported by the evidence. See Balicki, 837 N.E.2d at 536. Thus, any

error is harmless, and we find no abuse of discretion.

                               II. BUSINESS VALUATION FEE

       Brian claims that he should not be required to pay a portion of Stuckey’s fee for his

business valuation and related court testimony. Particularly, he bases this assertion upon

his argument that the trial court improperly admitted Stuckey’s testimony into evidence.

       Pursuant to Indiana Code section 31-15-10-1(a) (1997), the court may order a party

to pay a reasonable amount for the cost to the other party of maintaining or defending a

dissolution proceeding. The trial court has broad discretion in making such an award under

this statute, and we will not disturb the trial court’s decision absent an abuse of that

discretion. Thompson v. Thompson, 696 N.E.2d 80, 84 (Ind. Ct. App. 1998). When making

such an award, the trial court must consider the resources of the parties, their economic

condition, the ability of the parties to engage in gainful employment and to earn adequate

income, and such factors that bear on the reasonableness of the award. Id.

       Here, Brian mentions April’s higher income but primarily bases his claim on his

allegation that the business valuation was improper and was erroneously admitted as

discussed in Issue I., A., above. As we determined, the trial court did not abuse its

discretion in admitting Stuckey’s testimony as to his valuations of Weigel Hoof Trimming.

Further, the trial court was well aware of the parties’ respective incomes and other relevant

                                             8
circumstances. Given the broad discretion of the trial court in making such awards, we

conclude that the trial court did not abuse its discretion by ordering Brian to share in the

cost of obtaining a valuation of the business and the corresponding testimony at the final

hearing.

                                      CONCLUSION

       For the reasons stated, we conclude that the trial court neither abused its discretion

in valuing the hoof trimming business nor in ordering Brian to pay a portion of the expert’s

fee for valuation of the business and presentation of testimony at the final hearing.

       Affirmed.

       FRIEDLANDER, J., and BAILEY, J., concur.




                                             9